Case 1:20-cv-00285-JAO-KJM Document 5 Filed 06/29/20 Page 1 of 2            PageID #: 34




                   IN THE UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


 LETICIA LAGERA; SABADO,                       CIVIL NO. 20-00285 JAO-KJM
 FRANCO AND ARUCAN FAMILY;
 JANET IBALE CAMPOS HOWELL,                    ORDER TO SHOW CAUSE WHY
                                               THIS CASE SHOULD NOT BE
               Plaintiffs,                     DISMISSED WITHOUT PREJUDICE

        vs.

 USA & 50 STATES,

               Defendants.


      ORDER TO SHOW CAUSE WHY THIS CASE SHOULD NOT BE
                DISMISSED WITHOUT PREJUDICE

       On June 23, 2020, Plaintiffs commenced this action without identifying a

 basis for subject matter jurisdiction. “Courts have an independent obligation to

 determine whether subject-matter jurisdiction exists, even when no party

 challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Federal courts are

 presumed to lack subject matter jurisdiction, and the plaintiff bears the burden of

 establishing that subject matter jurisdiction is proper. See Kokkonen v. Guardian

 Life Ins. Co., 511 U.S. 375, 377 (1994). If the Court lacks subject matter

 jurisdiction, an action must be dismissed. See Fed. R. Civ. P. 12(h)(3).
Case 1:20-cv-00285-JAO-KJM Document 5 Filed 06/29/20 Page 2 of 2               PageID #: 35




       No matter how liberally construed, the Complaint, an unintelligible stream

 of consciousness lacking identifiable claims, does not articulate a discernable basis

 for jurisdiction. Accordingly, Plaintiffs are ORDERED TO SHOW CAUSE why

 the case should not be dismissed without prejudice for lack of jurisdiction.

 Plaintiffs must file a response to this Order to Show Cause by July 20, 2020,

 identifying the basis or bases for subject matter jurisdiction. Failure to timely

 respond or comply with this Order to Show Cause will result in a finding that

 Plaintiffs have failed to carry their burden of establishing subject matter

 jurisdiction and the Court will dismiss the action without prejudice.

       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, June 29, 2020.




 CIVIL NO. 20-00285 JAO-KJM; Lagera, et al. v. USA, et al.; ORDER TO SHOW CAUSE WHY THIS
 CASE SHOULD NOT BE DISMISSED WITHOUT PREJUDICE




                                            2
